Citation Nr: 1701150	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  Whether there is clear and unmistakable error (CUE) in the March 2006 RO decision assigning the effective date of June 29, 2005 for the grant of an increased, 70 percent rating for posttraumatic stress syndrome (PTSD) with major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in which the RO determined that effective date of the evaluation for PTSD was proper.  The effective date of the award was June 29, 2005.  The date of the claim for an increased rating.  In August 2010, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in December 2012, and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.  

In June 2016 the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In June 2016, during the Board hearing and prior to the issuance of an appellate decision, the Veteran stated that he desired to withdraw from appeal his claim for service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  The RO's March 2006 decision increasing the disability rating for service connection for PTSD with depression with an effective date of June 29, 2005 was based on the correct facts known at the time and before the adjudicator and did not contain an incorrect application of the statutory or regulatory provisions extant at that time.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for prostate cancer to include as secondary to herbicide exposure are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for revising the March 2006 RO decision based on CUE, as to the June 29, 2005 effective date for a 70 percent rating for PTSD, have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Prostate Cancer

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

Here, during the June 2016 Board hearing, the Veteran withdrew from appeal the claim for service connection for prostate cancer to include as secondary to herbicide exposure disability.  See June 2016 Hearing Transcript, Pg. 2.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


II.  Request for Revision of March 2006 Decision Based on CUE

During the June 2016 Board hearing the Veteran explained that he initially submitted a claim for PTSD in 1995.  In addition that he appeared in front of the Board and he never received a decision or notification following such appearance.  See June 2016 Hearing Transcript, Pg. 3-6.  Essentially, his request for revision of the 2006 decision assigning an effective date for a compensable evaluation for PTSD is that his 1995 claim remained pending; i.e., the appeal period did not run, because he was not notified of any decision.

The record reflects the Veteran initially filed a claim for service connection for PTSD and depression in August 1991.  An examination was requested in September 1991.  A memorandum of record indicates that on November 4, 1991, the Veteran cancelled his VA examination to determine the nature and etiology of PTSD and depression.  Thereafter, by November 1991 rating decision, the RO denied entitlement to service connection for PTSD and depression because without good cause, the Veteran failed to report to the scheduled VA examination.  The Veteran was notified of the determination by letter dated in April 1992.  He did not appeal that decision and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).

Thereafter, in December 1995, the Veteran requested to reopen his claim for entitlement to service connection for PTSD.  Here, the Veteran explained that "[he] previously applied for this benefit but had difficulty in following through due to [his] emotional condition."  He requested a VA examination noting that he would report to the exam.  The Veteran was afforded a VA examination in February 1996.  In March 1996, the RO continued the denial of PTSD.  In March 1996, the Veteran filed a NOD with the determination.  A Statement of the Case (SOC) was issued in April 1996, and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 1996 and also requested to appear at a personal hearing before a member of the Board.  

In July 1997 the Veteran presented testimony at a Board hearing held at the VA Satellite Center in Sacramento, California.  A transcript of the hearing is of record.  Following the Board hearing, a Supplemental Statement of the Case (SSOC) was issued in July 1998 continuing the denial of service connection for PTSD and major depression.  By letter dated in November 1998 the Veteran was informed that his appeal had been certified to the Board for further consideration.  In January 1999, the Board granted service connection for PTSD with major depression, assigning a 70 percent rating.  The effective date of the award was December 13, 1995, the date the Veteran requested to reopen his claim for entitlement to service connection for PTSD.  By letter dated on February 23,1999 the Veteran was notified of the decision granting service connection for PTSD with major depression and the assignment of a 70 percent disability rating.  This letter was sent to his address of record, the same address as previous correspondence.  

Thereafter, a rating decision in July 1999 proposed to reduce the Veteran's disability rating from 70 percent to a noncompensable rating as a result of the Veteran's failure to report to a scheduled VA examination.  An October 1999 rating decision reduced the Veteran's disability rating to a noncompensable evaluation effective January 1, 2000.  Notification was sent to his address of record, the same address as previous correspondence.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).  

The next correspondence was a letter from the Veteran's representative requesting an increased rating for PTSD.  That letter was received by VA on June 29, 2005.  The AOJ granted the 70 percent rating in the March 2006 rating decision and assigned an effective date of June 29, 2005.  It informed him of the decision in a letter dated that same month.  He did not appeal that decision within one year of notification of the decision.  The decision thus became final.

VA received a request for revision based on CUE in September 2007.  The AOJ denied the CUE request in the November 2009 decision and this appeal to the Board ensued.

If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended.  38 U.S.C.A. § 5109A ; 38 C.F.R. §§ 3.104 (a), 3.105(a).  In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

In general, the effective date an award of VA benefits will be the date of receipt of the claim or the date entitlement arose based on the facts found, whichever is the later.  38 U.S.C.A. §  5110 (a); 38 C.F.R. § 3.400 .  For claims for increase the award of a higher rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (o).

For the following reasons, the Board finds that there was no CUE in the March 2006 rating decision as to the assigned June 29, 2005 effective date for the 70 percent rating.  The Veteran was notified of the October 1999 reduction and he did not appeal that decision.  The record also shows that the first communication following that notification was received from the Veteran on June 29, 2005.  There is no document dated between the January 2000 reduction of disability rating and the June 29, 2005 claim for increased rating for PTSD with depression that reflect an intent to apply for a higher disability rating with regard to PTSD with depression that can be construed as an informal claim under the pre-amendment version of 38 C.F.R. § 3.155(a).  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  There is no evidence of an increase in disability within the one year prior to June 29, 2005.

That claim for increased rating for PTSD with depression was ultimately granted with the effective date assigned of June 29, 2005, based on the date VA received the Veteran's claim for increased rating for service connection.  The 2006 rating decision correctly applied the statute and regulation to the facts of the case.  There is no CUE in the March 2006 rating decision.

During the hearing before the undersigned, the Veteran contended that following his 1995 claim, he never heard from VA until he was asked to reapply for benefits and that he reapplied in June 2005.  Further, he contended that his spouse went through his records and informed him that he was granted benefits in 1999 but never received his benefits.  When the undersigned asked him if he recalled the October 1999 reduction decision, he said he did not.  

The Board finds that the most probative evidence of record, the notification letters - particularly the January 2000 letter notifying him of the October 2009 decision to reduce his benefits, shows that the Veteran was notified of the decisions of the AOJ through the date of the reduction.  The March 2006 decision did not contain CUE with regard to the assignment of the effective date of the 70 percent rating because it assigned the date as the date of the claim for an increase and there was no showing of an increase in evidence within one year of the June 29, 2005 claim.  

Thus, the request for revision of the effective date of the 70 percent rating for PTSD assigned in the March 2006 decision must be denied.  


(CONTINUED ON NEXT PAGE)


ORDER

The appeal on the issue of entitlement to service connection for prostate cancer to include as secondary to herbicide exposure is dismissed.

The request for revision of March 2006 decision as to the effective date of the 70 percent rating for PTSD is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


